Citation Nr: 1127987	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for PTSD with a disability evaluation of 50 percent.  The Veteran appealed the disability evaluation assigned.  

In October 2008 and December 2010, the Veteran testified at hearings held at the RO before a Decision Review Officer, transcripts of which has been associated with the claims folder. 

In May 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.

Because the Veteran has disagreed with the initial 50 percent rating assigned following the grant of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran testified at his May 2011 that he is not employable solely by reason of his service-connected PTSD.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial disability evaluation of 70 percent, but not greater, for the Veteran's service-connected, for PTSD have been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a January 2008 letter, prior to the date of the issuance of the appealed December May 2008 rating decision.  The January 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's May 2008 and April 2010 examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf, and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service-connected PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411. 

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of depression.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran underwent private psychological counseling in March 2008.  The private physician noted that the Veteran worked as a counselor in psychiatric units which treated veterans.  He had two relationships with women that failed because he was never home.  He covered his PTSD symptoms by working long shifts and going from job to job.  The diagnosis was chronic, severe PTSD.  A GAF score of 42 was assessed.

The Veteran underwent a VA examination in May 2008.  He reported experiencing various flashbacks and recurring dreams.  He also had a long history of traumatic experiences related to his direct work with military personnel who had been seriously injured in the Vietnam War and also witnessing the immediate aftermath of several suicides in the Philadelphia Naval Hospital.  He had reexperiencing of the daily stressors by daily unwanted and intrusive memories.  He had dreams related to work and had frequent night sweating and restless nights of sleeping.  He also experienced flashbacks.  He had developed avoidance behaviors and had decreased interest in significant social activities.  He maintained a low level of socialization as he only attended important family events.  He had symptoms of increased arousal.  He had chronic insomnia marked by difficulty in staying asleep.  He complained of high levels of irritability with occasional outbursts of anger.  He had no difficulties with concentration.  He had hypervigilance and exaggerated startle reflex.  He had periodic mood symptoms in which he had a low energy level, decreased motivation and decreased appetite.  The Veteran reported working as a neuropsychiatric technician and as a social worker.  He noted "probably being a workaholic" because it kept him from worrying about past memories.  He denied that his psychiatric symptoms interfered with his ability to carry out his employment.  He worked a forty hour work week on weekdays and then worked sixteen hours on the weekends as well.  He had never been married but had two long-term relationships.  

On examination he was cooperative and well groomed.  His speech was clear and his answers were complete and logical.  His psychomotor functions were normal.  He had no difficulty carrying out activities of daily living.  His orientation and memory were excellent as were his intellectual functions.  His cognitive functions were normal.  His mood was low and his affect was sad.  He complained of crying easily and felt emotional often.  His level of anxiety was moderately high.  He had no history of inappropriate behavior and denied homicidal or suicidal thoughts.  He had periods of low energy and decreased motivation.  He had a high level of irritability.  His insight and judgment were excellent.  

The examiner noted that the Veteran had very intense symptoms related to re-experiencing the stressor and increased arousal.  He had mild symptoms related to avoidance behavior.  The examiner determined that the Veteran's PTSD was rated as having a severe intensity.  He also had several depressive symptoms which fulfilled the criteria for major depressive disorder which had a mild intensity.  A GAF score of 47 was recorded.

The Veteran underwent private psychological counseling in May 2008.  He reported that he quit his weekend job to "free himself up to get emotional rest".  He did not feel that he had friends at work after all these years.  He filled his waking hours with work as to not deal with his flashbacks.  A GAF score of 39 was reported.

An October 2008 VA treatment note reported a GAF score of 52.

A November 2008 private treatment report assessed the Veteran with a GAF score of 39.

An April 2010 private treatment report noted that the Veteran removed himself from two social work positions and was now examining patients for a release program through a review board.  He was working twelve hour days and his work stress had increased.  His ability to work in a lifelong field was diminishing due to his original stressor in the military.  His depression, anger and social impairment were at their greatest level since he had been coming to the counseling.  His PTSD symptoms result in most of the areas of work, family relations, judgment, thinking and mood.  The symptoms were severe and had a long term impact.  A GAF score of 39 was reported.

The Veteran underwent a VA examination in April 2010.  The examiner noted that the Veteran was experiencing nightmares and night terrors.  He had a significant difficulty sleeping.  He also experienced typical vigilance symptoms and stated that he was paranoid and could not be around people.  He withdrew and stayed in his house most of the time.  He also startled to loud noises.  He reported that he was irritable and short-tempered and felt rage and anger at times.  He argued easily and in the past he got violent and broke things.  His common-law wife left him in 1996 and her children would no longer relate to him.  He was not happy in relationships.  At work he had trouble with his energy and motivation.  He was not focused at times and had significant problems with his superiors.  He became defensive and flared up at times which resulted in reprimands.  He had some paranoid thoughts but denied any auditory or visual hallucinations.  He was currently employed as a case manager.  He had intrusive thoughts and flashbacks.  He had been depressed and wondered what life was all about and thought about taking some pills.  However, he denied any recent suicidal thoughts.  He had suicidal thoughts in the past but never made any suicide attempts.  There were times when he was depressed that he ignored his grooming habits.  He expressed a sense of a foreshortened future and also experienced anxiety symptoms with shakes and sweats.  

The examiner noted that the Veteran had previously been a social worker at the Presbyterian Hospital but left because of stress.  He currently missed time from work due to his emotional problems and in fact would not go in for days at a time.  He had difficulty with bosses and had been reprimanded.  The Veteran was quite socially isolated and spent little or no time with friends.  He argued easily and behaved violently in the past by breaking things.  He had not had a happy time with relationships and recently broke up with a girlfriend.  There did not appear to be any significant problems in his thought process or communication.  His speech was clear and coherent and he was in good reality contact and oriented in all three spheres.  However, there did appear to be some mild delusional thinking which was secondary to PTSD symptomatology.  There were no auditory or visual hallucinations.  Reasoning and judgment were well intact and there was no suicidal or homicidal ideation.  He did indicate that his affect was quite depressed.  His memory seemed intact for both recent and remote events.  He appeared competent to manage activities of daily living.  There was evidence of PTSD, major depressive disorder and panic symptoms.  He indicated that he was not enjoying life presently even though he had been in therapy for the last two years.  A GAF score of 50 was reported.

A September 2010 private treatment report noted that since the last report, his work had become dangerous where he visited clients in their home environment.  He felt that his life was in danger every day he went to work.  The private physician indicated that the Veteran was at a place where he should be advised to go out on disability.  He was working with the severest of mental patients and was suffering from his own PTSD.  He had a hard time cultivating friendships at work or at home.  He continued to need long term treatment.  A GAF score of 39 was recorded.

A December 2010 VA treatment note indicated that the Veteran's sleep had worsened secondary to his fearing for his life at his job.

In February 2011 letter, a VA psychiatrist noted that he had treated the Veteran since June 2008.  The Veteran had worked at a community addictions program which created an unsafe environment.  He indicated that under his advice, the Veteran stopped working because of the deleterious effects of this employment.  This unsafe environment caused significant setbacks in his depression, paranoia, anxiety, insomnia, irritability and hyperarousal.  The physician noted that he increased the Veteran's medication to keep pace with his worsening health, but at this point he was "almost as bad as when I first started work with him in 2008".  The physician authorized medical leave and temporary disability until the Veteran improved to a point where he could return to work.

At his May 2011 hearing, the Veteran testified that he stopped working on January 31, 2011.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of anxiety, difficulty sleeping, vigilance symptoms, paranoia, intrusive thoughts and flashbacks, decreased energy and motivation, social isolation, and experiencing a decrease in quality of life.

The Board also notes that the GAF scores of 47 assigned at the May 2008 VA examination and 50 at the April 2010 examination are largely consistent with the assignment of a 70 percent disability rating.  



In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly an initial rating of 70 percent is granted. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board notes that the Veteran was assigned GAF score of 39 on multiple occasions by a private physician, which reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, private and VA treatment reports also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD, is warranted.





Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial 70 percent rating for an acquired psychiatric disorder, to include PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran now meets the percentage standards for a TDIU as his service-connected PTSD is rated as 70 percent disabling since the effective date of service connection.  The Board must still determine whether the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.

The Veteran has not had an examiner review the record and evaluate the collective effect of his service-connected PTSD alone on his ability to secure or follow substantially gainful employment.  Such a review would be helpful to the Board in reaching its determination particularly in light of the Veteran's allegations and the evidence of the record which reveals that in a February 2011 letter, the VA psychiatrist authorized medical leave and temporary disability until the Veteran improved to a point where he could return to work.

As noted above, the Veteran has been diagnosed with PTSD, major depressive disorder and panic symptoms but is only service connected for PTSD.  The examining physician should, if possible, distinguish any symptoms of the Veteran's service-connected PTSD from that of his nonservice-connected major depressive disorder and panic symptoms.  Waddell v. Brown, 5 Vet. App. 454 (1993).  Also Mittleider, supra., wherein the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability (here PTSD) from any other diagnosed nonservice- connected disorder, VA must consider all symptoms in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected PTSD disability on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected PTSD is sufficiently severe, by itself, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  If more than one psychiatric diagnoses is found, an attempt should be made to distinguish the impact of each diagnoses on the Veteran's abilility to secure and follow a substantially gainful occupation.  If such cannot be done without resort to speculation, then all such psychiatric disabilities shall be construed as a single entity for purposes of this evaluation and the opinion requested.  

The examiner should provide the rationale for all opinions expressed.  

3.  Thereafter, readjudicate the claim to entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


